Citation Nr: 1626669	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for ischemic heart disease status-post myocardial infarction with angina.

2.  Entitlement to an evaluation in excess of 30 percent for restrictive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from January 1960 to January 1963, and February 1971 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Veteran was last afforded a VA examination to address the severity of his service-connected heart disease.  Since then, the Veteran's attorney asserts that the disability has worsened in severity with increased angina and fatigue.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the assertions indicate possible worsening, the Veteran should be afforded a new VA examinations.

Also, the Board notes that in the February 2015 Statement of the Case (SOC) the AOJ cites VA medical records from the Lake City, Florida VA Medical Center (VAMC) dated through January 2015 as evidence.  However, the Board's review of the claims file discloses only records dated through December 14, 2011, from this facility.  Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Lake City, Florida VAMC dated after December 14, 2011.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected heart disability.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner should provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his heart disorder.  In particular, the examiner must assess the severity of the Veteran's service-connected heart disorder, and include a discussion of the associated symptoms, including, but not limited to, dyspnea, fatigue, angina, dizziness, syncope, left ventricular dysfunction, and/or congestive heart failure, if any.  If evidence of congestive heart failure is found, the examiner is asked to discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  The examiner is also asked to discuss the Veteran's heart workload in terms of ejection fraction and METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




